Citation Nr: 1545663	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether the reduction of the disability rating for a service-connected right knee disability from 30 percent to 10 percent, effective May 1, 2014, was proper.  

2.  Entitlement to a disability rating in excess of 30 percent for the service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to August 1999.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran appeared at hearings before a Decision Review Officer in December 2013, and before the undersigned Veterans Law Judge in June 2014.  Transcripts of the hearings are of record.

The November 2013 rating decision assigned an effective date of February 1, 2014, for the reduction of the Veteran's disability rating.  An April 2014 rating decision found that the February 2014 effective date was erroneous, and assigned an effective date of May 1, 2014.  Where a claimant has filed a notice of disagreement as to a RO decision, a subsequent RO decision awarding a greater benefit, but less than the maximum available benefit, does not abrogate the appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remains in appellate status. 

The issue of entitlement to a higher rating for the service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.



FINDING OF FACT

The reduction of the Veteran's rating was accomplished without observation of regulatory requirements.


CONCLUSION OF LAW

The reduction of the disability rating for the service-connected right knee disability from 30 percent to 10 percent, effective May 1, 2014, was not proper and is void ab initio.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.344(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was awarded service connection for a right knee disability in January 2000, and assigned a 10 percent evaluation effective September 1, 1999.  In a November 2007 rating decision, his rating was increased to 30 percent, effective June 13, 2007.  Although the RO reduced the Veteran's rating to 10 percent in February 2010, the Veteran appealed, and in a June 2011 decision, his 30 percent disability rating was restored, effective June 13, 2007.  

A May 2013 rating decision proposed to reduce the Veteran's rating from 30 percent to 10 percent.   The reduction was finalized in a November 2013 rating decision, from which the Veteran perfected a timely appeal.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the veteran's condition).  

Specifically, where a reduction in the evaluation of a service-connected disability is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons; the beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefore and must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  The service-connected right knee disability is the Veteran's sole service-connected disability; thus, the reduction of the rating resulted in a reduction in the amount of compensation payments the Veteran receives.  As a result, the provisions of 38 C.F.R. § 3.105 are applicable.  

The Veteran was properly notified in May 2013 of the reasons for the proposed reduction, the time limits for submitting additional evidence, and his right to request a predetermination hearing.  The Veteran opted for a predetermination hearing, which was scheduled for November 13, 2013, at 10:00 AM.  

The Veteran did not report for his scheduled hearing and was listed as having failed to report.  However, the Veteran contacted VA by phone later that day, and advised that he had reported for his scheduled hearing on time, but could not find the hearing room.  When he asked for help from a VA staff member, he was erroneously advised that his hearing had been cancelled.  The Veteran was calling to reschedule the hearing.  

A November 15, 2013 rating decision finalized the reduction of the disability rating for the Veteran's service-connected right knee disability from 30 percent to 10 percent, effective February 1, 2014.  The Veteran perfected a timely appeal with respect to that decision.  His requested predetermination hearing was rescheduled, and took place on December 31, 2013, six weeks after the decision to finalize the reduction.  

A January 2014 decision "confirmed" the 10 percent rating.  An April 2014 rating decision noted that the Veteran's rating was reduced without affording him his requested hearing, even though good cause was shown for his failure to report, and conceded that the reduction was not proper as a result of that due process violation.  The decision attempted to cure the violation by assigning a new effective date of May 1, 2014, for the assignment of a 10 percent disability evaluation for the service-connected right knee disability.  The decision reasoned that the requested hearing did take place, and that "May 1, 2014 is the effective date of the reduction because this is the first of the month following 60 days notification of the confirmed 10 percent evaluation on January 31, 2014."

The decision to finalize the reduction in November 2013 violated the due process protection of 38 C.F.R. § 3.105(e) by failing to afford the Veteran a predetermination hearing when good cause had been shown for his failure to appear.  Although the Veteran was eventually afforded a hearing, it did not take place until after the finalization of the reduction of his rating in November 2013.  The RO's attempt to cure the violation by assigning a later effective date for the reduction is an "after-the-fact justification," which cannot resurrect a rating which was arrived at in derogation of VA regulations.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992).  The reduction of the rating assigned for the Veteran's service-connected right knee disability is therefore void ab initio, because the procedural requirements set forth in 38 C.F.R. § 3.105(e) were not met at the time of the reduction.  Restoration of the 30 percent rating for the Veteran's service-connected right knee disability, effective May 1, 2014, is warranted. 


ORDER

The reduction of the Veteran's 30 percent rating for his service-connected right knee disability is void ab initio, and the rating is restored effective May 1, 2014.


REMAND

The Veteran asserted during his June 2014 hearing that his right knee disability has increased in severity since he was last examined.  Under these circumstances, the Veteran must be afforded a new VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since April 2014.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability.  The entire record must be reviewed by the examiner.  

All signs and symptoms necessary for rating the Veteran's right knee disability must be reported in detail.  The examiner must also detail all functional impairment from the Veteran's right knee disability, to include any impact on occupational functioning.  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


